DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  The claims are objected to because they include reference characters (see Line 16 of Claim 2 and Line 7 of claim 3) which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, discloses, “thereby the driving member is locked by the control member, unable to be moved and rotated and so is the flared sleeve…” It is unclear how the flared sleeve is “unable to be moved and rotated” after the control member has been placed into the second passage of the driving member 
Claim 1, discloses, “pushing a control member into a second passage of the driving member…” However, a first passage had not been previously disclosed. Did the applicant intend to disclose “pushing a control member into a first passage of the driving member? Is there another first passage that was inadvertently left out of the claims? Does the second passage merely refer to a rear passage?
Claim 1 recites the limitation "the position required" in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the polygonal second passage" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the adjustment portion" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Chang (2009/0174157) in view of Yablon (2008/0289459). 

In reference to claim 1, Chang discloses a method for driving a screw to a certain depth by using a screw depth adjuster (Figure 8) comprising the steps of: (a) rotating a driving member (40) on a threaded rod (102) to move forward/backward to a positioned required (by rotating the driving member on threads 19) for pushing a sleeve (30) to move forward/backward on the threaded rod synchronously (Paragraph 44), (b) pushing a control member (52) into a second/rear passage (at 43 and/or 44) of the driving member for positioning the driving member and mounting a polygonal stopper (50) of the control member into a polygonal second passage (formed with in 40 at 43 and 44) because that a cross section of the polygonal second passage and shape of the polygonal second passage of an adjustment portion (i.e. an inner portion of driving member 40) matches shape of the polygonal stopper of the control member (because teeth 53 match with teeth 42, see Paragraph 45); thereby the driving member is locked by the control member, unable to be moved and rotated (Paragraph 45) and so is the sleeve (because all of the structural limitations have been met and since it is clamped or retained with ring 31); thus the screw is driven to the certain depth and unable to be moved any further (Paragraphs 39, 44-47 and Figure 8), but lacks, a flared sleeve. However, Yablon teaches that it is old and well known in the art at the time the invention was made to provide a screw depth adjuster (10) including a flared (at 21) sleeve (17, Figure 3). It would have been obvious to one of ordinary skill in the art before the 
Allowable Subject Matter
Claims 2 and 3 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a screw depth adjuster. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; wherein the driving member consists of an adjustment portion with a polygonal second passage and a sleeve portion extended from the adjustment portion; a circular limiting groove is arranged at the second passage while a second C-shaped ring is mounted in the circular limiting groove; a third passage is formed by extension of the second passage from the intersection between the second passage and the sleeve portion to the sleeve portion; the third passage having a threaded segment and a smooth segment; a circular groove is formed on the sleeve portion ; the shape of the polygonal second passage of the adjustment portion matches the shape of the polygonal stopper of the control member; wherein a fourth passage is arranged at the flared sleeve and having a first surface and a second surface while a socket is mounted in the fourth passage; the first washer is abutting against the first surface while the second washer is abutting against the second surface; wherein the sleeve  a driving member which includes an adjustment portion provided with a polygonal second passage whose shape is corresponding to the shape of the polygonal stopper of the control member, and a sleeve portion formed by extension of the adjustment portion and having a third passage formed by extension of the second passage from the intersection between the second passage and the sleeve portion; and a circular groove; the third passage including a threaded segment and a smooth segment; a flared sleeve provided with a fourth passage which includes a first surface and a second surface; and a socket mounted in the fourth passage; a first washer which is abutting against the first surface; and a second washer which is abutting against the second surface; and a fixing member; wherein after the socket being mounted in the fourth passage of the flared sleeve, the sleeve portion of the driving member is first inserted through the first washer and the socket to be mounted 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taguchi (2006/0230887) discloses a bit holding device (1) that can be adjusted to a desired screw depth length by pushing a control member (4) into a second/rear passage (at 18) of a driving member (formed as the rear portion of 5 that is engaged with the control member) for positioning the driving member and mounting a polygonal stopper (17) of the control member into a polygonal second passage (18) to move forward/backward to a.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723